—Order, Supreme Court, New York County (Elliott Wilk, J.), entered June 5, 1998, which, to the extent appealed from as limited by the brief, denied defendants’ motion to accept their accounting and for renewal of a previously granted motion, inter alia, to strike their answer, unanimously modified, on the law, to the extent of granting defendants’ motion to accept their accounting and directing that a hearing be held to resolve plaintiffs objections to the accounting, and otherwise affirmed, without costs.
In this action to rescind a limited partnership agreement, the IAS Court properly denied defendants’ motion for renewal of plaintiffs previously granted motion to strike their answer for defendants’ failure over the 23-year life of this litigation to comply with repeated orders to provide an accounting, notwithstanding allegations that defendants’ counsel on the motion neglected to represent their positions adequately. Contrary to the motion court’s view, however, defendants’ proposed new accounting is sufficiently documented to warrant acceptance (cf., Meisel v Grumberg, 225 AD2d 495; Juliano v Rea, 89 AD2d 618). Objections to the accounting are appropriately referred for a hearing (Matter of Glazer, 168 AD2d 975, appeal dismissed 77 NY2d 939), where the court, in ultimately determining the rights and liabilities of the parties, will consider the weight to be given the claims in the accounting based, inter alia, upon an assessment of defendants’ supporting documentation. Concur— Ellerin, P. J., Tom, Rubin, Andrias and Buckley, JJ.